Citation Nr: 0331107	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  97-32 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for memory loss due to 
undiagnosed illness.  

2.  Entitlement to service connection for asthma claimed as 
productive cough.  

3.  Entitlement to a disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD) with 
depression and sleep disturbance.  

(The issue of entitlement to a disability rating in excess 
of 20 percent for degenerative facet disease at the levels 
of the 11th and 12th thoracic (T11-12) vertebrae and the 
fifth lumbar and first sacral segment (L5-S1) will be the 
subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from August 1988 to August 
1992.  He served in Southwest Asia from October 1990 to May 
1991.  

This matter comes before the Board of Veteran's Appeals 
(Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

The case was previously remanded by the Board in October 
1999, for records, examination and medical opinions.  At 
that time, the Board granted service connection for migraine 
headaches with a tension/stress component.  The Board also 
granted a 70 percent evaluation for PTSD.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

In December 2002, the Board initiated development of the 
claims for service connection for memory loss due to 
undiagnosed illness, service connection for asthma claimed 
as productive cough, and increased evaluation for PTSD.  The 
requested development was subsequently completed.  

After the Board initiated development of these claims, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated provisions of 38 C.F.R. § 
19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  These provisions allowed the Board 
to develop evidence and take action to correct a missing or 
defective VCAA duty to notify letter as required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  As a result 
of the Federal Circuit decision, the Board no longer has 
authority to decide a claim based on evidence it develops.  
The result is that the RO must review the record, and, if 
the claims can not be allowed, the RO must issue a 
supplemental statement of the case.  

In August 2001, the RO attempted to comply with the 
requirements of VCAA and notified the veteran of the 
evidence generally needed to substantiate a claim of 
entitlement to service connection.  He was given 60 days to 
submit evidence.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify letter is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA 
notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Disabled Am. Veterans v. Secretary of 
Veterans Affairs and Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

2.  Thereafter, the RO should readjudicate 
these claims in light of the evidence 
added to the record since the last 
supplemental statement of the case (SSOC).  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


